Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 24, 2017

                                           No. 04-17-00031-CV

                               IN RE Kevin Doty and Elizabeth DOTY

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

       On January 19, 2017, Relator filed a petition for writ of mandamus and an emergency
motion for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition for writ of
mandamus in this court no later than February 8, 2017. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

        Relator’s request for emergency relief is GRANTED. All proceedings in the underlying
case are stayed pending final resolution of the petition filed in this court.

           It is so ORDERED on January 24, 2017.



                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. CC-15-100, styled Richard Davidson v. Kevin Doty, pending in the 229th
Judicial District Court, Jim Hogg County, Texas, the Honorable Ana Lisa Garza presiding.